Per Curiam.

This is an action in habeas corpus originating in this court.
Petitioner, Bruce Morrison, was convicted of larceny by trick in October 1959. This conviction carries a sentence of one to seven years and would have ordinarily expired in October 1966. Petitioner is contending that his sentence has expired. The return shows that during this period petitioner was at large as a parole violator for about a year and nine months. During this period petitioner’s sentence did not run. Therefore, his sentence does not terminate until June 1968.

Petitioner remanded to custody.

Tapt, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.